                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JESSICA ADAMS,

       Plaintiff,

       vs.                                                 No. CV 18-925 KG/GBW

C3 PIPELINE CONSTRUCTION INC.;
ALPHA CRUDE CONNECTOR, LLC;
PLAINS ALL AMERICAN PIPLINE, LP
as Successor in Interest to Alpha Crude
Connector, LLC; PLAINS ALL AMERICAN
GP, LLC as Successor in Interest to Alpha
Crude Connector, LLC; PLAINS GP, LLC as
Successor in Interest to Alpha Crude Connector,
LLC; and PLAINS PIPELINE, LP, as Successor
in Interest to Alpha Crude Connector, LLC,

       Defendants.

                     ORDER QUASHING ORDER TO SHOW CAUSE

       On May 23, 2019, the Court entered an Order to Show Cause directing Plaintiff Jessica

Adams to effect service upon Defendant C3 Pipeline Construction Inc. by June 7, 2019, or to

show cause in writing why she failed to do so. (Doc. 17). Adams submitted an Affidavit of

Service indicating that she effected service on Cody Martin, the owner of C3 Pipeline

Construction Inc., on May 30, 2019. (Doc. 19). It now appearing that Adams has effected

service on Defendant C3 Pipeline Construction Inc., the Order to Show Cause is quashed.

       IT IS SO ORDERED.

                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE
